         Case 2:21-cv-00065-BSM Document 4 Filed 07/29/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

JOSEPH HUFFMAN                                                         PLAINTIFF
#005713

V.                        NO. 2:21-cv-00065-BSM-ERE

DEAN MANNIS, et al.                                                DEFENDANTS


                       RECOMMENDED DISPOSITION

I.    Procedure for Filing Objections:

      This Recommendation for dismissal has been sent to Judge Brian S. Miller.

Mr. Huffman may file objections if he disagrees with the findings or conclusions set

out in the Recommendation. If objections are filed, they should be specific and

should include the factual or legal basis for the objection.

      To be considered, objections must be filed within 14 days. If no objections are

filed, Judge Miller can adopt this Recommendation without independently

reviewing the record. By not objecting, Mr. Huffman may waive any right to appeal

questions of fact.

II.   Discussion:

      On June 21, 2021, Plaintiff Joseph Huffman filed this civil rights lawsuit

without the help of a lawyer. Doc. 2. Mr. Huffman did not file a complete application

for leave to proceed in forma pauperis (IFP), including a jail account information
         Case 2:21-cv-00065-BSM Document 4 Filed 07/29/21 Page 2 of 2




sheet completed by an authorized official (Doc. 1), nor did he pay a filing fee.

Accordingly, on June 22, the Court ordered him to address the filing fee requirement

within 30 days or risk dismissal of this lawsuit. Doc. 3. To date, Mr. Huffman has

not responded to the Court’s June 22 Order, and the time to do so has passed.

III.   Conclusion:

       The Court recommends that Mr. Huffman’s claims be DISMISSED, without

prejudice, based on his failure to comply with the Court’s June 22, 2021 Order and

his failure to prosecute this lawsuit.

       DATED this 29th day of July, 2021.


                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE




                                           2
